Citation Nr: 0123501	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for 
service-connected bilateral hearing loss.

2.	Entitlement to a rating in excess of 10 percent for 
service-connected bilateral hearing loss, subsequent to May 
13, 1999.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 through 
November 1969.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The veteran was notified by letter dated September 6, 1995, 
of a rating decision in August 1995 that granted service 
connection for tinnitus, assigning a 10 percent disability 
evaluation, and for bilateral hearing loss, assigned a 
noncompensable evaluation.  On September 4 or September 5, 
1996, within the one-year appeal period from notification of 
the rating decision, VA received correspondence from the 
veteran indicating that he was appealing the "10 % S/C 
award."

The RO did not issue a statement of the case following the 
veteran's appeal.  By letter dated in January 1997, the RO 
issued another rating decision and notification to the 
veteran that the noncompensable rating assigned his hearing 
loss had been continued.  The notification provided the 
veteran informed him that he had one year in which to appeal 
this decision.  In April 1997, the veteran wrote that, 
"[r]eference your rating decision dated January 29, 1997.  
Please consider this my notice of disagreement with your 
decision."  A SOC was issued on May 23, 1997 with respect to 
the noncompensable rating assigned the hearing loss.  A cover 
letter to the SOC informed the veteran that he had 60 days to 
file his substantive appeal, or the remainder of the one-year 
period from the date of the letter notifying him of the 
action that he had appealed.  A VA Form 9 was enclosed with 
the letter.  On November 17, 1997, VA received the VA Form 9 
from the veteran, in which he referred to ringing in his ears 
and hearing loss.  Although the veteran's substantive appeal, 
VA Form 9, was not received within a year of the September 
1995 notification to him of the rating decision that assigned 
a noncompensable evaluation to his hearing loss, the Board 
believes that the actions of the RO, in issuing a SOC 
approximately twenty months after the veteran's September NOD 
to the initial decision assigning the rating and including 
information, in effect, that he had one year in which to 
perfect an appeal of the January 1997 rating decision, was 
sufficiently confusing to the veteran such that the Board 
finds his substantive appeal timely filed as to the initial 
rating assigned by rating decision in August 1995.

The RO issued another rating decision on January 21, 2000 
increasing the evaluation for the veteran's hearing loss to 
10 percent, effective May 13, 1999, and a SOC on this issue 
was provided him on July 5, 2000.  With the SOC, the RO 
advised the veteran that he had 60 days to perfect his 
appeal; however, with respect to the issue of a higher rating 
for his hearing loss, the veteran had perfected his appeal on 
November 17, 1997.

The Board notes that the veteran also timely appealed the 10 
percent assigned his tinnitus, awarded by rating decision in 
August 1995.  No SOC has been provided him on this issue, 
however, and it will be discussed in the remand that follows 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.

2. The report of a December 1994 audiological examination 
conducted for VA purposes revealed an average pure tone 
threshold at 500, 1000, 2000, 3000, and 4000 hertz of 42 
decibels in the right ear and 43 decibels in the left ear, 
with speech discrimination of 96 percent in the right ear and 
96 percent in the left ear, which corresponds to a level I 
hearing acuity in the right ear and a level I hearing acuity 
in the left ear.

3.  The report of a January 1997 audiological examination 
conducted for VA purposes revealed an average pure tone 
threshold at 500, 1000, 2000, 3000, and 4000 hertz of 42 
decibels in the right ear and 48 decibels in the left ear, 
with speech discrimination of 96 percent in the right ear and 
90 percent in the left ear, which corresponds to a level I 
hearing acuity in the right ear and a level II hearing acuity 
in the left ear.

4.  The report of a May 1999 audiological examination 
conducted for VA purposes revealed stable hearing loss 
compared to the results from the January 1997 examination.

5.  The report of a December 1999 audiological examination 
conducted for VA purposes revealed an average pure tone 
threshold at 500, 1000, 2000, 3000, and 4000 hertz of 45 
decibels in the right ear and 51 decibels in the left ear, 
with speech discrimination of 80 percent in the right ear and 
76 percent in the left ear, which corresponds to a level III 
hearing acuity in the right ear and a level IV hearing acuity 
in the left ear.


CONCLUSION OF LAW

1.  The criteria for an initial compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No.106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(2000).

2.  The criteria for a rating in excess of 10 percent for 
service-connected bilateral hearing loss, subsequent to May 
13, 1999, have not been met.  38 U.S.C.A. § 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of 
examinations conducted for VA purposes in connection with 
this claim, and the veteran's relevant treatment records have 
been associated with the claim file.  There have been no 
assertions by the veteran or his representative that 
additional relevant records are available.  Moreover, it 
appears that the RO has informed the veteran, by means of the 
SOC and the supplemental statement of the case (SSOC) issued 
during the course of this appeal that the results of 
audiometric testing determine the percentage disability 
rating, and he has been provided the evaluation criteria as 
well as the results of testing he underwent.  Under these 
circumstances, the Board concludes that VA has met its duty 
to assist in developing the facts pertinent to this appeal 
under the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in 
this regard is required.

I.  Factual Background

The veteran's claim for entitlement to service connection for 
bilateral hearing loss was granted in August 1995 and a 
noncompensable rating was assigned for this condition, 
effective March 16, 1994.  In January 1997, the RO issued a 
rating decision that continued the noncompensable rating.  In 
June 2000, the RO issued a rating decision that granted a 10 
percent evaluation for bilateral hearing loss from May 13, 
1999.

The VA audiological examination conducted in December 1994 
recorded the pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
60
70
LEFT
10
15
15
70
75

Based upon these findings, the average pure tone decibel loss 
in the veteran's right ear was 42 decibels and the average 
pure tone decibel loss in the left ear was reported as 43 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 96 percent in 
the left ear.

The VA audiological examination conducted in January 1997 
recorded the pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
70
LEFT
20
25
20
75
75

Based upon these findings, the average pure tone decibel loss 
in the veteran's right ear was 42 decibels and the average 
pure tone decibel loss in the left ear was reported as 48 
decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 90 percent in 
the left ear.

In May 1999, the veteran underwent an audiological 
examination at the VA Medical Center (VAMC) in West Palm 
Beach, Florida.  The following results were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
25/35
20/30
25/35

70
LEFT
25/30
25/40
30

75

The examiner assessed the veteran as suffering from "stable 
hearing loss compared to results from 1997."  The veteran 
was observed to be "at best" a "borderline candidate for 
amplification, however he is very motivated . . ."  The 
medical records reveal that the veteran returned in June 1999 
and was fitted for bilateral hearing aids.

In December 1999, the veteran underwent a second VA 
audiological examination.  The results from that examination 
are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
60
70
LEFT
25
25
30
75
75

Based upon the above findings, the average pure tone decibel 
loss in the veteran's right ear was 45  decibels and the 
average pure tone decibel loss in his left ear was reported 
as 51 decibels.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 76 
percent in the left ear.


II.  Analysis

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based upon the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities .  38 C.F.R. § 4.1 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected bilateral hearing loss, rather than as a 
disagreement with the original rating award for these 
conditions.  Nonetheless, the Board concludes that the RO's 
statement of the case (SOC), dated in January 2000, provided 
the appellant with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation herein.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation herein and rendering a decision regarding the 
same.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

When the issue involves a claim for an increased disability 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiological examination report to the applicable rating 
tables.  Under these criteria, the severity of a hearing loss 
disability is determined by application of a rating schedule 
that establishes 11 auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6200 
through 6260 (2000).  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The Board notes that certain regulations in the VA schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  The U.S. Court of Appeals for 
Veterans Claims has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, the provisions in Tables VI, VIa and VII did not 
change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings from the 
veteran's December 1994 VA audiological examination resulted 
in a noncompensable disability rating.  The veteran's right 
ear average puretone decibel loss of 42 with 96 percent 
speech discrimination results in a "I" under TABLE VI and 
an average puretone decibel loss of 43 in the left ear with 
96 percent discrimination results in a "I" under TABLE VI.  
38 C.F.R. § 4.85, TABLE VI (1997).  A "I" and a "I" result 
in a noncompensable disability rating under TABLE VII.  
38 C.F.R. § 4.85, TABLE VII (1997).

Pursuant to these same regulations governing the evaluation 
of hearing impairment prior to June 10, 1999, the findings 
from the veteran's January 1997 VA audiological examination 
resulted in a noncompensable disability rating.  The 
veteran's right ear average puretone decibel loss of 42 with 
96 percent speech discrimination results in a "I" under 
TABLE VI and an average puretone decibel loss of 48 in the 
left ear with 90 percent discrimination results in a "II" 
under TABLE VI.  38 C.F.R. § 4.85, TABLE VI (1997).  A "I" 
and a "II" result in a noncompensable disability rating 
under TABLE VII.  38 C.F.R. § 4.85, TABLE VII (1997).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz . . ." 64 Fed. Reg. 25202-25210 (May 11, 
1999), codified at 38 C.F.R. § 4.86(a), (b) (2000).  In this 
case, the results noted at the VA audiological examinations 
performed in both December 1994 and January 1997 would be 
noncompensable under both the prior and current regulations.

The veteran's audiological examination conducted at VAMC West 
Palm Beach, Florida in May 1999 falls within the scope of 
regulations governing the evaluation of hearing impairment 
prior to June 10, 1999.  The findings of that examination, in 
addition to the findings from the December 1999 VA 
audiological examination, ultimately resulted in a 10 percent 
disability rating for the veteran's bilateral hearing loss.  
Although the examiner recorded the numeric results from the 
veteran's May 1999 examination, the average puretone 
thresholds and the percentage of speech discrimination were 
not noted.  The examiner described the veteran as suffering 
from a stable hearing loss, and as "at best a borderline 
candidate for amplification."

The veteran underwent a second VA audiological examination in 
December 1999. The veteran's right ear average puretone 
decibel loss of 45 with 80 percent speech discrimination 
results in a "III" under TABLE VI and an average puretone 
decibel loss of 51 in the left ear with 76 percent 
discrimination results in a "IV" under TABLE VI.  38 C.F.R. 
§ 4.85, TABLE VI (2000).  A "III" and a "IV" result in a 
10 percent disability rating under TABLE VII.  38 C.F.R. 
§ 4.85, TABLE VII (2000). When the findings from this 
examination are rated in accordance with both sets of 
regulations, the veteran's scores result in a 10 percent 
disability rating.  38 C.F.R. § 4.87, TABLE VII (1999); 
38 C.F.R. § 4.85, TABLE VII (2000).  Thus, the results 
recorded from the May 1999 VAMC examination and the December 
1999 VA audiological examination do not warrant a disability 
rating in excess of 10 percent from May 13, 1999.


ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss subsequent to 
May 13, 1999 is denied.


REMAND

As discussed in the Introduction, in September 1996 the 
veteran timely appealed the August 1995 rating decision that 
granted his claim for service connection for tinnitus and 
assigned a 10 percent disability rating. A review of the 
claims file reflects that the SOC issued in May 1997 did not 
address this issue.

The Court of Appeals for Veterans Claims has held that where 
a notice of disagreement is received by VA, the appellate 
process has commenced and the appellant is entitled to a 
statement of the case on the issue.  Manlincon v. West, 12 
Vet. App. 238, 240 (1999).  Here, however, a review of the 
claims file reveals that a SOC regarding the initial 
disability rating of 10 percent for the veteran's service 
connected tinnitus has not been issued.  Thus, the proper 
disposition of this issue is to remand rather than refer it 
to the RO for additional action.  Manlincon at 240, 241.

Therefore, the Board must REMAND the issue of entitlement to 
an initial rating in excess of 10 percent for service 
connected tinnitus to the RO for a SOC to be issued.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where notice of the disagreement is filed with claim and 
no statement of the case has been issued, Board should 
remand, not refer, that issue to the RO to issue SOC).

Although the Although the delay caused by this REMAND is 
regrettable, for the reasons set forth above, this case is 
being returned to the RO for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should issue a Statement of the 
Case on the issue of entitlement to a 
compensable disability evaluation for his 
service-connected respiratory disorder.  
The RO should then inform the veteran that 
to complete the appellate process he 
should complete a timely Substantive 
Appeal and forward it to the RO.  If and 
only if the veteran files a timely 
substantive appeal, the case should be 
returned to the Board for appellate review 
of this issue.


Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative, if any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

